DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-10 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a dispatching system configured to provide dispatching preferences indicating that tools feedback preferences thereof for at least one lot” in lines 2-3.  The claim is unclear as to where the dispatching preference is transmitted to, which is used to generate a tool-lot relationship; hence, the claim is rendered indefinite.  

Claims 2-7, dependent from claim 1, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 1.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2009/0299510 A1 (hereinafter Burda).

As per claim 15, Burda discloses the limitations of a method, comprising: 
generating a tool-lot relationship, based on a dispatching rule (pg. 4, par. [0025]; i.e. build a dispatch list in accordance with a dispatch rule (Fig. 3, element 224)), wherein the dispatching rule includes a dispatching preference (i.e. determined 
assigning the at least one lot to the at least one tool by utilization of the tool-lot relationship to manufacture semiconductor devices on at least one wafer (pg. 2, par. [0019]; i.e. semiconductor wafers or chips) in the at least one lot (pg. 3, par. [0024]-[0025] and pg. 4, par. [0027]-[0029]; i.e. the determined tools/resources to perform the work-in-progress (WIP) are used to build the real time dispatch list for the lot per the dispatch rule); and 
refreshing the dispatching rule, based on the processing result feeding back from the assigned at least one tool (pg. 4, par. [0028]-[0029]; i.e. [0029] - “If the tool or resource is confirmed to be available at operation 355, a real time dispatch list is built at operation 365.”). 

As per claim 16, Burda discloses the method of claim 15, further comprises: 
providing at least one process constraint (pg. 4, par. [0024]; i.e. a MES database contains constraint information concerning availability of tools and resources), based on the at least one lot and the at least one tool (i.e. searching for work-in-progress that can be performed by tools or resources), wherein the tool-lot relationship is generated further based on the at least one process constraint (pg. 4, par. [0027]-[0029]; i.e. the 

As per claim 17, Burda discloses the method of claim 16, further comprises: 
refreshing the at least one process constraint, based on the process result (pg. 3, par. [0024] and [0025] and pg. 4, par. [0027]; i.e. [0027]- “… real time monitoring 214 of MES 210 detects a change reflecting new availability of a tool or resource, it searches for work in progress (WIP) that can be performed by that tool or resource … it is likely that there will be some WIP that can be performed by a given tool or resource that has now become available.  If such a match is found by MES 210, that match forms the basis of dispatch request 270.). 
 
As per claim 18, Burda discloses the method of claim 15, further comprises: 
checking work-in-progress (WIP) information with at least one process constraint (i.e. searching for work-in-progress that can be performed by tools or resources) is included in a process constraint database (pg. 3, par. [0024], pg. 4, par. [0027] and Fig. 2, element 212; i.e. a database of a manufacturing execution system (MES)); and 
analyzing the processing result that is fed back from the at least one tool (pg. 3, par. [0024] and [0025] and pg. 4, par. [0027]-[0029]; i.e. the determined tools/resources to perform the work-in-progress are used to build the dispatch list for the lot per the dispatch rule). 
 
As per claim 19, Burda discloses the method of claim 15, further comprises: 
. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burda in view of U.S. Patent Publication No. 2005/0096770 A1 (hereinafter Chua).

As per claim 8, Burda substantially teaches the Applicant’s claimed invention.  Burda teaches the limitations of a non-transitory computer readable medium comprising computer executable instructions executed by a processor for carrying out a method, the method comprising: 
deciding a dispatching rule (i.e. build a dispatch list in accordance with a dispatch rule (Fig. 3, element 224)) based on process information fed back from at least one tool for processing at least one lot (pg. 3, par. [0024] and [0025] and pg. 4, par. [0027]-[0029]; i.e. determined tools/resources to perform a work-in-progress are used to build a dispatch list for a lot per the dispatch rule); and 


Burda does not expressly teach wherein the dispatching rule includes at least one dispatching preference, and the at least one dispatching preference indicates preference of the at least one tool for processing the at least one lot.

However Chua, in an analogous art of a production environment (pg. 1, par. [0002]), teaches the missing limitation of a dispatching rule (Fig. 2, element 202; i.e. “Job release constraints 202 are a set of one or more operative constraints which govern the job release scheduling performed the job release system 200.”) includes at least one dispatching preference (pg. 4, par. [0049]; i.e. “If the ‘machine preference constraint’ job release constraint 202 (FIG. 2) is operative, machine information 204 may additionally include machine preference information indicating, for each machine in the production facility 100, the preference (or suitability) of that machine for processing each job in the pool of pending jobs 206.”), and the at least one dispatching preference 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Burda to include the addition of the limitation of a dispatching rule includes at least one dispatching preference, and the at least one dispatching preference indicates preference of at least one tool for processing at least one lot to sufficiently utilize resources or production capacity (Chua: pgs. 1-2, par. [0007] and [0009]). 

As per claim 9, Burda teaches the method further comprises: 
parsing the dispatching rule that is decided (pg. 3, par. [0024]-[0025] and pg. 4, par. [0028]-[0029]; i.e. [0028] - “Upon receipt 330 of the dispatch request 270 by the dispatcher 220, the dispatcher 220 interrogates current schedules for tools or resources which have been provided from scheduler 230 as the schedule is built (310).”);  and 
refreshing the dispatching rule, based on the process information that is fed 
back from the at least one tool (pg. 4, par. [0028]-[0029]; i.e. [0029] - “If the tool or resource is confirmed to be available at operation 355, a real time dispatch list is built at operation 365.”).
As per claim 10, Burda, teaches the method further comprises: 
refreshing the at least one process constraint, based on lot information regarding at least one wafer being processed by the at least one tool (pg. 4, par. [0027]; i.e. [0027] - “… real time monitoring 214 of MES 210 detects a change reflecting new availability of a tool or resource, it searches for work in progress (WIP) that can be performed by that tool or resource … it is likely that there will be some WIP that can be performed by a given tool or resource that has now become available.  If such a match is found by MES 210, that match forms the basis of dispatch request 270.”). 

As per claim 12, Burda teaches the method further comprises: 
when the at least one process constraint is included in work-in-progress (WIP) information, analyzing the process information fed back from at least one tool (pg. 3, par. [0024] and [0025] and pg. 4, par. [0027]-[0029]; i.e. the determined tools/resources to perform the work-in-progress are used to build the dispatch list for the lot per the dispatch rule).
 
As per claim 13, Burda teaches the method further comprises: 
assigning the at least one lot to the at least one tool, based on a dispatch priority and the tool-lot relationship (pg. 4, par. [0030]; i.e. priority among lots are based on any of a number of factors included in the priority rule (Fig. 3, element 224); and “As illustrated in FIG. 1B, the real-time schedule developed by the invention can allocate any or all of the waiting workpieces/items, in sequence, depending on priority rules 224, to tool or resource 170 via conveyor 150 as depicted by solid or dashed arrows and 
 
As per claim 14, Burda teaches wherein assigning the at least one lot to the at least one tool further comprises: 
setting the at least one tool to select the at least one lot in sequence, based on the dispatch priority (pg. 4, par. [0030]; i.e. the priority among lots are based on any of the number of factors included in the priority rule (Fig. 3, element 224); and “As illustrated in FIG. 1B, the real-time schedule developed by the invention can allocate any or all of the waiting workpieces/items, in sequence, depending on priority rules 224, to tool or resource 170 via conveyor 150 as depicted by solid or dashed arrows and process as many of them as possible during the remainder of the current schedule segment.”).

As per claim 20, Burda does not expressly teach the dispatching preference indicates preference of at least one tool for processing the at least one lot.

However Chua, in an analogous art of a production environment (pg. 1, par. [0002]), teaches the missing limitation of a dispatching preference (pg. 4, par. [0049]; i.e. “If the ‘machine preference constraint’ job release constraint 202 (FIG. 2) is operative, machine information 204 may additionally include machine preference information indicating, for each machine in the production facility 100, the preference (or suitability) of that machine for processing each job in the pool of pending jobs 206.”) indicates preference of at least one tool (i.e. “If the ‘machine preference constraint’ job 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Burda to include the addition of the limitation of a dispatching preference indicates preference of at least one tool for processing at least one lot to sufficiently utilize resources or production capacity (Chua: pgs. 1-2, par. [0007] and [0009]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Burda in view of Chua in further view of U.S. Patent Publication No. 2013/0190915 A1 (hereinafter Choo).

As per claim 11, Burda in view of Chua does not expressly teach the method further comprises:
when the lot information meets the at least one process constraint, defining the at least one lot as being not manufacturing in the at least one tool. 

However Choo, in analogous art of semiconductor manufacturing (pg. 2, par. [0023]), teaches the missing limitation when lot information meets at least one process constraint (i.e. constraint levels), defining at least one lot as being not manufacturing in 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Burda in view of Chua to include the addition of the limitation of lot information meets at least one process constraint, defining at least one lot as being not manufacturing in at least one tool to improve cycle time by reducing inaccurate dispatching (Choo: pg. 1, par. [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to fabrication systems.

	U.S. Patent Publication No. 2005/0228527 A1 discloses a system and method for automatically tracking a lot being moved between first and second manufacturing lines during semiconductor manufacturing.

U.S. Patent Publication No. 2006/0064190 A1 discloses a method and system for dispatching semiconductor components (e.g., wafers, integrated circuits ("ICS")) for processing.


U.S. Patent Publication No. 2016/0126120 A1 discloses a work-in-progress (WIP) substrate processing methods and systems for use in fabrication of integrated circuits.

U.S. Patent No. 6,790,686 B1 discloses a method includes scheduling a plurality of workpieces for processing by a plurality of tools.

U.S. Patent No. 6,687,563 B1 discloses a method and system that creates a rule-based Operation Job Supervisor System (OJS) or decision engine to automate and control Fab production for optimum movement of wafer boxes through the Fab.

U.S. Patent No. 7,720,559 discloses a method and an apparatus for routing a semiconductor wafer to at least one of a plurality of processing tools based upon tool performance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117